Citation Nr: 0828637	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a left ear hearing 
disorder.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).

By rating action in August 2006 entitlement to service 
connection for a bilateral hearing loss was denied.  
Subsequently, by rating action in January 2007, service 
connection was granted for right ear hearing loss only.  

By rating action in November 2007 service connection for 
asthma and a back disorder was denied.  

In April 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.  At the time of the hearing, the sole 
issue which was addressed was entitlement to service 
connection for left ear hearing loss.  Subsequently, the 
issues of service connection for asthma and a back disorder 
were developed for appellate review.  When the veteran filed 
his substantive appeal, he indicated that he did not desire a 
hearing on those issues.

In July 2008, the Board received additional pertinent medical 
evidence from the veteran's attorney regarding hearing loss 
which has yet to be considered by the RO, and which was not 
accompanied by a waiver of initial consideration.  Hence, 
further development is required.  The medical evidence also 
appeared to raise the issues of Meniere's disease and an 
increased rating for a right ear hearing disorder.  These 
issues have not been developed for review by the Board and 
are referred back to the RO for appropriate consideration.   

For the reasons outlined below, the appeal as to entitlement 
to service connection for a left ear hearing disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1. Asthma is not a disease of service origin.

2. A chronic low back disorder was not shown during service 
or for years thereafter and the preponderance of the evidence 
does not link current back disability to military service.


CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2. A chronic low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in June 2006 and 
August 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession. While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The evidence 
of record, to include that discussed above, rebuts any 
suggestion that VA's efforts to provide notice prejudiced the 
appellant.  The claimant was provided the opportunity to 
present pertinent evidence and testimony. 
Because the veteran has actual notice of the rating criteria, 
and because the claims have been readjudicated no prejudice 
exists.  There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306. If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease. Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

a. Asthma

On his July 1961 enlistment examination the veteran reported 
a history of asthma all of his life since age 6 months, until 
about 6 years ago.  He also reported mild hay fever.  
Respiratory examination, to include chest x-ray, was 
negative.

A January 1963 service medical record notes the veteran was 
seen for asthma with occasional wheezing.  It was stated that 
he was on no medications and that he had had asthma since 
birth, but that such got better as he got older.  The lungs 
were clear to percussion and auscultation.  Chest x-ray was 
negative.  In September 1965 he was treated for asthma with 
medication.  An October 1965 separation examination only 
noted a history of asthma since childhood, infrequent, 
recurring.  Examination of the lungs, including chest x-ray, 
was negative.  

VA treatment records compiled from 2004 to 2007 reflect no 
history, complaints or finding of chronic respiratory 
disease, including asthma.  The records do reflect a past 
history of cigarette smoking.

A November 2007 VA respiratory examination noted a history of 
asthma since childhood.  The veteran reported no symptoms for 
the last 3 to 4 years.  The examiner noted that his asthma 
did not appear to be due to service because he had asthma 
since childhood and it was present prior to service.  It did 
not appear to have been aggravated beyond its natural 
progress by military service because he had not missed work 
due to it.  He has not taken any treatment in some years and 
there are no post service records of treatment for asthma. 
The examiner opined that:

Therefore, I cannot find any evidence of 
aggravation beyond normal progression by 
military service.  There were a few 
visits for asthma, but not extensive or 
numerous visits.

A March 2008 letter from Ryan D. Crouch, D.O., noted that the 
veteran came to his clinic for evaluation of asthma.  He 
reviewed medical evidence provided by the veteran noting that 
he had asthma since childhood.  The veteran reported flare-
ups in service due to jet fuel and exhaust.  He reported 
being seen after service by Drs. Demay and Frances, but those 
records were not accessible.  He however reported only being 
seen on one occasion for asthma. A pulmonary function test 
was suggestive of restrictive lung disease.  Dr. Crouch noted 
that:

It is hard to find definitive measurable 
proof that [veteran] had progression of 
asthma beyond the natural course of 
asthma.  Likewise I think that it is 
difficult to prove that there has been a 
change in the natural course of his 
childhood asthma related to his exposure 
to jet fuel, exhaust, and the like.

The veteran himself reports a history of asthma dating back 
to childhood, and none of the physicians who have examined 
him have suggested otherwise.  However, the Board finds that 
the presumption of soundness at entry has not been rebutted, 
since this disability was not "noted" at entry.  
Examination of the respiratory system was entirely negative.  
Therefore, the Board has carefully considered whether the two 
episodes of asthma referenced in the service treatment 
records are indicative of a chronic asthma disorder and 
concludes that they are not.  On each occasion findings were 
minimal and the respiratory system was negative at 
separation.  Further, there is simply no credible evidence of 
ongoing symptomatology in the years following service.

In an August 2007 statement in support of his claim the 
veteran acknowledged that he self medicated for asthma 
subsequent to service and did not see any doctors.  
Conflicting information on this point was provided by Dr. 
Crouch.  More significantly, at the November 2007 VA 
examination the veteran reported no asthmatic symptomatology 
for 3 to 4 years.  Pulmonary testing revealed findings 
consistent with asthma, but such was first shown 40 years 
following service.  The absence of any records to support a 
finding of chronicity dating back to service and the long 
period of time after service before asthma was again noted 
militate against a finding that any current disability is 
attributable to service.  There is no competent evidence to 
the contrary.  Thus, the claim must be denied. 38 C.F.R. §§  
3.303, 3.304(b).

c.  Low back disorder 

An April 1965 medical record notes the veteran reported a 
lower back strain from lifting mail bags.  

An October 1965 separation examination was silent as to any 
low back complaints or injuries.

In August 2007 the RO received a claim for service connection 
for a back disorder.  In an accompanying letter the veteran 
reported essentially that he had treated himself for back 
pain since service.

At a November 2007 VA spine examination the veteran reported 
injuring his back in a lifting injury in 1965.  Currently he 
used Alleve and cold packs nightly for pain. His symptoms 
were daily pain, dull, mild to modest, with no spasms, or 
radiation.  He had fatigue, decreased motion, stiffness, and 
weakness.  The examination revealed normal posture and gait, 
no atrophy, guarding, or spasm.  There was no cervical or 
thorocolumbar ankylosis and range of motion was normal.  X-
rays revealed moderate L5-S1 degenerative disk disease with 
significant loss of disk height, otherwise the spine was 
normal.  

The examiner noted that he was asked for a medical opinion as 
to whether it is at least as likely as not that the veteran's 
back condition was caused by or a result of a lumbosacral 
strain in service.  He noted that it appeared less likely.  
This was because there was only one entry concerning back 
pain from an injury in 1965.  There were no other complaints 
or entries, although the veteran reported that he may have 
fallen out of a truck on two occasions.  There were no other 
records to review.  There were no entries in CPRS from any of 
his clinical visits in the VA system.  In summation the 
examiner noted that:

Therefore since there is a lack of 
documentation, I feel it is less likely 
that his current back condition was 
specifically caused by or a result of the 
isolated strain in service, for reasons 
and bases stated as above.  

A March 2008 letter from Dr. Crouch, noted that the veteran 
came to his clinic for evaluation of a lower back disorder.  
He reviewed the medical evidence provided by the veteran 
noting that there were not a great deal of records from 
service to support his claim.  The veteran reported 
significant back pain.  He reported being thrown from an open 
truck on two occasions in service.  He was also throwing 3-
500 mailbags a day which added stress to his back.  He was 
evaluated in 1965 at the time of separation from service, but 
reported that not a lot of detail was performed at that 
examination.  He has had x-rays and physical examination of 
the low back since which revealed limitation of flexion at 
the waist.  He was able to knee touch when asked to toe 
touch.  He reported persistent back pain intermittent 
throughout the day on a scale of 6-7/10.  Dr. Crouch opined:

On review of his x-rays it does suggest 
that he has moderate disk bulging in the 
spine.  Based on this scenario I do 
believe it is likely that his activities 
while serving in the armed forces in the 
1960s have contributed to his lumbar disk 
degeneration and current back pain 
symptoms.  

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim.  As noted above, a low back 
disorder was not shown in or until decades after service 
discharge.

The only medical evidence that tends to support the veteran's 
claim is the March 2008 statement from Dr. Crouch.  However, 
that statement is not persuasive.

Dr. Crouch noted that he reviewed the VA examination and 
other records provided by the veteran.  The Board notes that 
as a medical opinion can be no better than the facts alleged 
by the veteran, an opinion based on an inaccurate (or 
unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal, 5 Vet. App. 458, 461 (1993); 
Swann, 5 Vet. App. 229, 233 (1993); Black, 5 Vet. App. 177, 
180 (1993).  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, based on an examination of limited scope, or 
where the basis for the opinion is not stated. Reonal, 5 Vet. 
App. at 461.  Here, there is no evidence of the veteran being 
thrown from any military vehicle in service; there are no 
private treatment records for a back disorder since service 
until the present time. The first evidence of a post service 
back condition is contained in the November 2007 VA 
examination x-ray report.  Accordingly, Dr. Crouch's opinion 
is not accorded any great probative weight.

By contrast, the Board finds probative the medical opinions 
of the November 2007 VA examiner.  Following a review of the 
veteran's claims file and an examination of the veteran, 
including his reported history, the examiner opined that it 
was less likely that his current back condition was 
specifically caused by or a result of the isolated strain in 
service.  He noted that there was no cervical or 
thorocolumbar ankylosis and range of motion was normal. The 
examiner noted only one entry concerning back pain from an 
injury in approximately 1965. There were no other records to 
review. There were no entries for back treatment in the 
records from any of his clinical visits in the VA system.  

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Here the Board favors the VA 
examiner's opinion expressed in November 2007 because it is 
based on an appraisal of the service medical records and all 
post service records which show that the veteran did not have 
a chronic back disability during his military service or for 
the next 42 years after service.

The only other evidence in support of the claim are the 
veteran's own statements to the effect that his claimed back 
problems are related to service.  However, as a layperson, he 
is not competent to provide a probative opinion on a medical 
matter, such as the etiology of the claimed disorder. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and a low 
back disorder, service connection for a low back disability 
is denied.

In reaching the decisions in the aforementioned claims the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for a low back disorder is 
denied.


REMAND

In July 2008 subsequent to the April 2008 Travel Board, the 
veteran submitted additional pertinent medical evidence which 
has yet to be considered by the RO, and which was not 
accompanied by a waiver of initial consideration.  Hence, 
further development is required.

This evidence consists of a May 2008 medical record from 
Craig A. Foss, Au.D. noting that he reviewed an audiogram 
which revealed severe sensorineural hearing loss, left 
greater than right. The average pure tone thresholds, in 
decibels (dB), were 60 dB for the right ear and 65 dB for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent for the right ear and 88 percent for 
the left ear.  Unfortunately the referenced audiogram was not 
included with the report nor was its date noted. The case 
must be remanded to obtain the medical evidence, including 
the audiogram, used by Dr. Foss in reaching his conclusion.

The Board is aware that the service medical records are 
entirely silent as to any complaints or diagnosis of left ear 
hearing loss.  His hearing was normal upon separation from 
service.

Likewise at his initial VA audiological examination in July 
2006, 41 years after service; the examiner found normal 
hearing, bilaterally.  Pure tone thresholds, in decibels, 
were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
20
10
20
20

Average pure tone thresholds, in decibels (dB), were 16.25 dB 
for the right ear and 17.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
bilaterally. 

Subsequently, the RO received a January 2007 letter from Dr. 
Foss, including an audiogram, which revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
20
30
35
40
LEFT
25
25
25
35
35

Average pure tone thresholds, in decibels (dB), were 32.5 dB 
for the right ear and 30 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
bilaterally.  Dr. Foss found mild bilateral high frequency 
sensorineural hearing, loss.  He opined that from the 
veteran's history of exposure to loud air plane engine noises 
in the military in the mid 1960s without hearing protection, 
"it is quite likely that this was the beginning of your 
hearing loss and tinnitus."  

The veteran submitted a September 2007 VA audiogram for 
hearing aids which revealed pure tone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
35
40
35
50
LEFT
50
35
40
45
65

Average pure tone thresholds, in decibels (dB), were 40 dB 
for the right ear and 46 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  

Subsequently a November 2007 VA audiological examination 
revealed normal hearing, bilaterally. Pure tone thresholds, 
in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
15
20
30
LEFT
15
20
15
20
25

Average pure tone thresholds, in decibels (dB), were 21.25 dB 
for the right ear and 20 dB for the left ear.  It was noted 
that the veteran initially offered significantly elevated 
responses to puretones.  The results improved following 
instruction in the use of the audiometric test equipment.  
Speech audiometry revealed unreliable speech recognition 
scores for both ears as the veteran responded to words with 
very unusual substitutions.  The examiner, after having had 
the opportunity to review the complete claims file and 
medical record and following his examination of the veteran, 
noted that:

When the results from today are compared 
to results from the initial C&P 
evaluation of 7/10/06, there is no 
significant change in puretone hearing 
sensitivity.  Also, the veteran's hearing 
was normal on that date and was excellent 
at military separation. It is not clear 
why this veteran was granted service 
connection for impaired hearing at all.

In this case, six months after a July 2006 VA audiological 
examination found the veteran's hearing to be normal 
bilaterally, Dr. Foss submitted evidence finding a right ear 
hearing loss. Subsequently six months after a November 2007 
VA audiological examination again found the veteran's hearing 
to be normal bilaterally, Dr. Foss submitted evidence finding 
severe sensorineural hearing loss, left greater than right.

In order to reconcile the above-cited conflicting medical 
opinion evidence, a remand to obtain a medical opinion 
addressing this matter is needed.  See 38 U.S.C.A. § 
5103A(d).  The VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim. See 38 U.S.C.A. § 
5103A(d).  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination. 38 C.F.R. § 3.159(c)(4)(i). See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1. The RO should invite the appellant to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim. With the veteran's 
cooperation, the RO should attempt to 
obtain copies of any treatment records 
pertaining to care for left ear 
sensorineural hearing loss problems 
provided by Craig A. Foss, Au.D., 704 
North Alpha Street, Grand Island, 
Nebraska 68803.  If the requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claims file, and 
the appellant so notified in writing.

2. Thereafter, the veteran's complete 
claims file to include Dr. Foss's private 
consultation reports, and a copy of this 
remand, should be returned to the VA 
audiologist who conducted the November 
2007 VA examination, if available.  A VA 
audiological examination must be 
performed to determine the etiology of 
the appellant's left ear hearing loss. 
All indicated studies should be 
performed, and all findings should be 
reported in detail.  Following the 
examination the examiner must address 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
veteran's left ear hearing loss, if any, 
is related to service.  A complete 
rationale must be provided for any 
opinion offered.  If the examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then he should so state.  In arriving at 
his opinion, the examiner must expressly 
comment on the significant discrepancies 
between the VA audiological 
findings/opinions expressed and those of 
Dr. Foss.   

3. The veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
any VA examination ordered without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

5. If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  38 U.S.C.A. §§ 5100, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


